department of the treasury internal_revenue_service washington d c date conex-133009-02 cc tege b1 o f f ic e o f c h ief c o u n sel number info release date u i l dear this is in response to you inquiry to commissioner rossotti dated date in which you request assistance regarding whether the clergy housing allowance clarification act of the act would allow veteran administration chaplains to qualify for a housing allowance that does not exceed the fair rental value of the home including furnishings and appurtenances such as a garage plus the cost of utilities sec_107 of the internal_revenue_code provides that in the case of a minister_of_the_gospel gross_income does not include the rental value of a home furnished to the minister as part of the minister’s compensation or the rental allowance paid to the minister as part of the minister’s compensation to the extent used by the minister to rent or provide a home sec_1_107-1 of the income_tax regulations provides in part that for purposes of sec_107 of the code the service performed by a qualified minister as an employee of the united_states other than as a chaplain in the armed_forces whose service is considered to be that of a commissioned_officer in his capacity as such and not as a minister in the exercise of his ministry or a state territory or possession_of_the_united_states or a political_subdivision of any of the foregoing or the district of columbia is in the exercise of his ministry provided the service performed includes such services are ordinarily the duties of a minister sec_1_107-1 of the regulations provides that in order to qualify for the exclusion provided by sec_107 of the code the home or rental allowance must be provided as remuneration for services which are ordinarily the duties of a minister_of_the_gospel in general the rules provided in regulation sec_1_1402_c_-5 apply in determining whether the minister is performing services in the exercise of his or her ministry regulation sec_1_107-1 also provides that the performance of sacerdotal functions the conduct of religious worship the administration and maintenance of religious organizations and their integral agencies and the performance of teaching and administrative functions at theological seminaries will be considered the duties of a minister for purposes of sec_107 of the code sec_1_107-1 of the regulations provides in part that the term rental allowance means an amount_paid to a minister to rent or otherwise provide a home if such amount is designated as rental allowance pursuant to official action taken in advance of such payment by the employing church or other qualified_organization when paid after date the designation of an amount as rental allowance may be evidenced in an employment contract in minutes of or in a resolution by a church or other qualified_organization or in its budget or in any other appropriate instruction evidencing such official action the act amends sec_107 of the code by limiting the amount a minister may exclude from gross_income for rental allowance paid to him as part of his compensation to rent or provide a home the amendment clarifies that the amount to be excluded may not exceed the fair rental value of the home including furnishings and appurtenances such as a garage plus the cost of utilities the issue of whether a civilian chaplain employed by the federal government as a general schedule gs employee to serve in a veterans administration hospital may exclude from gross_income any portion of his pay as a rental income under sec_107 of the code was considered in revrul_72_462 1972_2_cb_76 the ruling held that a gs employee may not exclude any portion of his pay as a rental allowance under sec_107 of the code the basis for this finding was that no portion of a gs pay rate for a chaplain or any other gs employee is provided as a rental allowance or as anything other than basic_pay for the work the employee performs the ruling notes that the federal pay comparability process compares only basic_pay and does not take into consideration extraneous benefits such as rental allowances for ministers nor does it compare pay for individual occupations thus rather than comparing pay for federal chaplains with pay for non-federal clergymen the comparability process compares pay for a gs grade with average basic_pay for work of a similar level of difficulty and responsibility in several occupations in the private sector furthermore the ruling indicates that there are no statutory provisions relating to gs employees authorizing anyone in a government agency to designate part of a minister’s government compensation as a rental allowance as required by sec_1_107-1 of the regulations thus while chaplains except for chaplains in the armed_forces performing ministerial services are not specifically excluded from qualifying for the rental allowance exclusion under sec_107 there are presently no statutory provisions authorizing anyone in a government agency to designate part of a chaplain’s government compensation as a housing allowance i hope this information is helpful if we can be of further assistance in this matter please contact me at sincerely will e mcleod chief employment_tax branch division counsel associate chief_counsel tax exempt government entities
